DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Claims 11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 15, 2021. 
NOTE:  Paragraph Numbers
NOTE:  Unless otherwise specified herein, any current application specification paragraph or page numbers referenced in this Office Action refer to the paragraph numbers or page numbers presented in the marked-up substitute specification filed July 9, 2021 (many of which differ as compared to the specification as originally filed). 
Comment Regarding Markings to Show Changes Made
It is noted that a substitute specification was filed July 9, 2021, including both a clean copy and a marked-up copy, with the marked-up copy including markings to show changes made (i.e., changes as compared to the previous substitute specification, which was filed February 15, 2021).  That being said, caution should be taken to make sure that the markings accurately reflect the changes made between the most recent version of a given specification paragraph and the 
For example (though such is not intended to be an indication that the listed examples are the only areas of the 7/6/21 marked-up substitute specification that do not accurately reflect the changes made to the 2/15/21 marked-up substitute specification), paragraph 0032 on page 7 of the substitute specification filed 7/9/21 is newly-added in its entirety, and is not underlined so as to reflect that fact.  
Likewise, care should be taken to make sure that the markings in the amended claims accurately reflect the changes made.  For example (though such is not intended to be an indication that the listed example(s) is/are the only areas of the claims where the markings do not accurately reflect the changes made), claim 12 as presented 7/9/21 set forth the following in lines 7-9:
a shank with a shank first end, a shank second end and a shank internal passage, the shank first end being adapted to selectively couple with the computer controlled machining system 

However, it is noted that this does not accurately reflect the changes made to this portion of claim 12, as the limitation previously set forth that “the shank first end adapted to selectively couple with the CNC machine”, rather than previously setting forth the shank first end adapted to selectively couple with “the computer controlled tool”, as indicated in the amendment filed 7/9/2021.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
572 (now in paragraph 0033); and
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
538 (in Figure 6); 
558 (in at least Figure 9).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): 
the additional “gas seal” that is of the rotary union 350 and that is between the rotary union first end 352 and the rotary union second end 354, as set forth in claims 2 and 13; 
the additional “gas seal” that is of the rotary union seal 330 and that is disposed between the rotary union first end 352 and the rotary union second end 354 as set forth in claims 3 and 14;
the threads of the internal passage 376 of the shaft 370 set forth in claims 7 and 18; and 
the “air supply line” that is releasably attached to the compressed air gas inlet, as set forth in claim 10.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The disclosure is objected to because of the following informalities: 
in paragraph 0035, it appears that “uses compress fluid” should be changed to –uses compressed fluid--; 
in paragraph 0031 (as amended 7/9/21), it appears that “(not shown)” should be deleted, given that the same paragraph indicates that threads 438 of seal 330 rotatably couple with threads of shank 302, i.e., indicates that threads of 330 are shown at 438 (and noting that the “(not shown)” text added to paragraph 0031 is not provided in such a manner in paragraph 0031 to indicate that the threads of 302 to which 438 couple are not shown); 
it is noted that paragraphs 0031 and 0036 are not consistent with one another, noting that paragraph 0031 teaches that floating rotary union seal 330 includes threads 438 that rotatably couple with threads of shank 302, while paragraph 0036 teaches that floating rotary union seal 330 first end 332 couples, via threads 438, with corresponding (and not shown) threads of the rotary union housing 310; and
it is noted that paragraph 0038 says that Figure 5 shows internal passages 308, 336, 338, 356, 376, and 396, but that this is not consistent with Figure 5, noting that elements 336, 338, 356, and 376 are not actually depicted in Figure 5. 
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(a): 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

The following is a quotation of 37 CFR 1.71(a)-(c):

(a)     The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

(b)     The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old. It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable. The best mode contemplated by the inventor of carrying out his invention must be set forth. 

(c)     In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

The specification is objected to under 37 CFR 1.71 because
There are a number of inconsistencies in the written specification itself, as well as a number of inconsistencies between the written specification and the drawings.  These inconsistencies make it unclear how the present invention operates.  
For example, paragraph 0019 indicates that Figure 7 is a “sectional side view of a slightly different embodiment of the floating rotary union seal and rotary union of FIG. 3 after it is assembled”.  Similarly, paragraph 0041 now indicates that Figure 7 is a “sectional side view of the floating rotary union seal 330 and rotary union 350 of FIG. 3, after it is assembled illustrating further details in another embodiment”.  However, it does not appear that Figure 7 is any kind of view of any structure of Figure 3, as opposed to simply being a different embodiment than Figure 3.  Compare Figure 3 and Figure 7 (particularly noting the differences in structure between 330 as shown in Figure 3 vs. 330 in Figure 7, as well as the differences in structure between the element of which 352 in Figure 7 is a part vs. the element 350 of which 352 in Figure 3 is a part, for example).  See also paragraph 0041.  
appears that the reference character 104 is being improperly used to describe two different elements (i.e., a control device vs. a CNC machine to which spindles are detachably attached).  As shown, it appears that reference character 104 is labeled in Figures 1 and 2 as a CNC machine to which spindles 142 are apparently detachably provided via, in part, tool carousel 140.  However, given that paragraph 0026 says that element 104 is a “control device 104, such as a CNC machine”, such is unclear.  NOTE:  the foregoing are not the only places in the specification where the reference character 104 is utilized.  Paragraphs 0026-0027 have plural recitations of 104.  Additionally, paragraph 0028 refers to “CNC machine 104”, as does paragraph 0029, and additionally, paragraph 0030 refers to “computer controlled machine 104”.  

Also, paragraph 0029 states that “[T]he rotary union housing 310 includes a second end 314 formed with a threaded circular opening 307 and the pneumatic spindle first end 392 with threads is rotatably join with the threaded circular opening of the rotary union housing 310”.  However, this is not consistent with what is shown in Figure 3.  As shown in Figure 3, the threaded circular opening 307 is located in the shank second end 306 of shank 302, rather than 307 being located in rotary union housing 310 at all, much less located in the second end 314 of rotary union housing 310.  
Furthermore, element 240 (labeled in original Figure 2; also labeled in Figure 3 as filed 7/9/2021) is referred to a “spindle” (see at least paragraphs 0028-0029).  However, element 390 is also referred to as a “spindle” (see at least paragraphs 0034, 0038), which is rather unclear.  See also Figures 3, 5.  
Additionally, paragraph 0032 states that “the rotary union first end 352” is “adapted to rotate against the circular bearing surface, i.e., the second end 334 of the floating rotary union seal 330, thereby forming a gas seal there between”, and Applicant’s amended paragraph 0036 teaches that “[T]he rotary union first end 352” is “adapted to rotate against the circular bearing surface (Further described below with reference to FIG. 7), i.e., the second end 334 of the floating rotary union seal 330, thereby forming a gas seal between 334 and 352”.  Such is unclear, noting that by definition, a gas seal between two elements includes a gap between the two elements, or else there is no “gas” seal, yet new paragraph 0032 and Applicant’s amended teach that 352 “rotates against the circular bearing surface, i.e., the second end 334 of the floating rotary union seal 330”.  It is unclear how or in what manner a gas seal is created or formed between 352 and 334, when as disclosed, 352 rotates “against” 334, as set forth in paragraphs 0032 and 0036.  Additionally, the reference in paragraph 0036 to Figure 7 is unclear, again noting that Figure 7 depicts a different embodiment than what is shown in Figures 3-4 (compare Figure 3 to Figure 7, particularly noting the differences in structure between 330 as shown in Figure 3 vs. 330 in Figure 7, as well as the differences in structure between the element of which 352 in Figure 7 is a part vs. the element 350 of which 352 in Figure 3 is a part, for example; see also paragraphs 0019 and 0041, for example; note also that the spring 712 of Figure 7 is not utilized in Figure 3, nor are the threads 438 of 330 of Figure 3 utilized in Figure 7, for example).  
Additionally, it is noted that paragraph 0031 teaches that seal 330 includes threads 438 “to rotatably couple with threads of shank 302”, while paragraph 0036 teaches that floating rotary union seal 330 first end 332 couples, via threads 438, with corresponding threads “of the rotary union housing 310”.  It is unclear as disclosed to what 330 is intended to be threadably coupled, and it is noted that it is not clear in Figures 5 and 6 where the boundaries of the labeled element 330 are such that it is unclear where the left and right ends of 330 lie, such that Figures 5 and 6 do not serve to clarify this matter.  
Paragraph 0020 indicates that Figure 8 is a side view of the shank, rotary union seal, and rotary union of Figure 3, and paragraph 0040 similarly indicates that Figure 8 is a side view illustrating further details of the shank 302, the “rotary union seal 406”, and the shaft 370 of Figure 3.  However, this does not appear to be consistent with the drawings.  Note that as shown in Figures 3 and 6, the second end 306 of shank 302 is located to the left of 350 and 612, for of Figure 3 do not appear to be accurate, as those elements are shown structured differently in Figure 3 vs. Figure 8.  However, it is not clear how the arrangement of Figure 8 is put together nor how it operates.
Paragraph 0041 does not appear to be consistent with the drawings.  For example, paragraph 0041 indicates that element 710 is a “periphery seal”, which does not appear to be consistent with how 710 is shown in Figure 7, noting that 710 is shown in Figure 7 as either a flat surface, or perhaps an opening in which seal 708 is received.  
It is additionally unclear what is meant by “716 matting seat for floating rotary union seal 330” as set forth in paragraph 0041.
Also, while original paragraph 0010 does teach that in one embodiment, the rotary union further includes one or more gas seals disposed between the rotary union first end and the rotary union second end, such does not appear to be shown, and it is unclear how such would be configured, or how such would operate.  
Additionally, while original paragraph 0009 does teach that in one embodiment, the floating rotary union seal includes one or more gas seals disposed between the rotary union first end and the rotary union second end, such does not appear to be shown, and it is unclear how such would be configured, or how such would operate.  Such is particularly unclear in that it is unclear how or in what regard any gas seal that is of the “floating” rotary union seal 330 would be disposed between the rotary union first end 352 and the rotary union second end 354, particularly given that claims 1 and 12 (as well as paragraphs 0032 and 0036) recite that the 
Response to Amendment
The amendment filed February 15, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
	Additionally, in paragraph 0033 as presented in the substitute specification filed 7/9/2021, the paragraph was changed to set forth that the “shaft second end 374 includes three sets of threads 472, 476, and 478 as shown”.  However, it is noted that the specification as originally filed does not support the second end 374 of shaft 370 having three sets of threads at all, and further does not support the second end 374 of shaft 370 having the three sets of threads now labeled as 472, 476, and 478.  See Figures 3 and 4, noting that threads 472 are at the first end 372 of the shaft 370, rather than at the second end 374 of the shaft 370.  Furthermore, depending on precisely what is meant by “end”, it is noted that threads 476 (now labeled in Figure 4) are not located “at” the terminal end 374 of shaft 370 labeled in original Figure 3.  
	Additionally, as amended on February 15, 2021, paragraph 0032 was amended to set forth the following:
[0032] A rotary union 350 is threaded into shaft 370. The shaft 370 has a first end 372, a second end 374 and an internal passage 376.  The shaft second end 376 includes three sets of threads 472, 476, and -478 as shown.  Threads 472 are used to couple with the turbine 570, threads 476 are used to couple with a deflector 576, and threads 478 are used by a collet or collet nut 590 as shown in FIG. 5. The second end of the rotary union 350 includes threads 478 which are in the internal threads 558 of shaft 370 as shown in FIG. 5 


[0033] A rotary union 350 is threaded into shaft 370. The shaft 370 has a first end 372, a second end 374 and an internal passage 376.  The shaft second end [[376]] 374 includes three sets of threads 472, 476, and 478 as shown.   The rotary union housing 310, along with the rotary union 350, and an turbine 572 together form part of the air turbine motor 580 around internal passages 356, 376 as shown.

It is noted that the specification as originally filed (on 9/6/2019) titled the invention “AIR TURBINE SPINDLE WITH TOOL HOLDER AND COOLANT”, and paragraph 0012 as originally filed set forth that “[A] pneumatic spindle second end holds a cutting bit, and a pneumatic spindle internal passage, an air turbine motor disposed around the pneumatic spindle internal passage, the pneumatic spindle internal passage adapted to receive the shaft second end therein”.  Additionally, original claims 1 and 12 (as filed 9/6/2019) both recited “an air turbine motor disposed around the pneumatic spindle internal passage”.  That said, and the issue regarding the fact that reference character 572 is no longer shown in the drawings aside for the moment, the specification as originally filed did not teach that the structure now shown in Figure 5 as element 580 (as of the replacement Figure 5 submitted 7/9/2021) and now disclosed in paragraph 0033 as an “air turbine motor” (i.e., 310, 350, and an “air turbine 572”) constituted the “air turbine motor” mentioned in the original title, in original paragraph 0012, and in original claims 1 and 12, nor is such inherent.  Furthermore, it is noted that original paragraph 0012 and original claims 1 and 12 taught that the air turbine motor is “disposed around” (in some manner or fashion, though how is not specified) “the pneumatic spindle internal passage”, which was described in paragraph 0032 as originally filed as element 396.  The specification as originally 
Looking at original Figure 5 and Figure 3, it is not clear where (in Figure 5) the shaft 370 is located, nor precisely what (if any) of the lines in Figure 5 depict element 370, such that the addition of reference character 370 to Figure 5 (first added to Figure 5 in the replacement Figure 5 filed 2/15/2021, and still present in Figure 5 in the replacement Figure 5 filed 7/9/2021) constitutes new matter, as it is not clear from the drawings and specification as originally filed that the element now labeled in Figure 5 as 370 is actually the shaft 370.  Such is further rendered unclear at least in that it is unclear whether there is a further shaft between 370 and collet 590, for example.  Note also that the manner in which 370 is depicted in Figures 3 and 4 as originally filed is not entirely consistent with its depiction in Figure 9 as originally filed, rendering it further unclear what is depicted in original Figure 5, such that the added reference character 370 to Figure 5 constitutes new matter.
For example, see below.  Note that in Figures 3 and 4, no tapered opening (labeled in original Figures 5 and 9 below) is shown in shaft 370.  Note also that collet 590 is shown in Figure 5 on and outside of the right end of the element with the tapered opening (labeled below).  That said, it appears that Figure 3 shows element 590 on a different element (labeled below as 
[AltContent: textbox (590?)][AltContent: textbox (S)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    345
    824
    media_image1.png
    Greyscale

[AltContent: textbox (Q)][AltContent: arrow]
    PNG
    media_image2.png
    269
    743
    media_image2.png
    Greyscale

[AltContent: textbox (Tapered opening)][AltContent: textbox (Tapered opening)][AltContent: arrow]
    PNG
    media_image3.png
    378
    824
    media_image3.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image4.png
    232
    513
    media_image4.png
    Greyscale


Furthermore, as amended 7/9/21, paragraph 0037 now says that “[T]he rotary union second end 354 is threaded 458 to rotatably engage with shaft 370 (shown in FIG. 5)”.  Firstly, as discussed above (and in the Office Action mailed 5/10/2021, see particularly pages 17-20, and especially page 17), the addition of reference character 370 as indicated in Figure 5 constitutes new matter not supported by the specification as originally filed.  That being said, the statement added to the end of paragraph 0037 in the amendment filed 7/9/21 likewise constitutes new matter, re the indication of what Figure 5 shows.  That said, the specification as filed did not 
It is noted that paragraph 0038 as amended 7/6/21 teaches that Figure 5 shows “the internal passages 308, 336, 338, 356, 376, 396 for each of the shank 302, the rotary union housing 310, the floating rotary union seal 330, the rotary union 350, the shaft 370 and the spindle 390 respectively”, and thus (via the “respectively” language) indicates that 308 is an internal passage for shank 302; that 336 is an internal passage of rotary union housing 310; that 338 is an internal passage of floating rotary union seal 330; that 356 is an internal passage of rotary union 350; that 376 is an internal passage of shaft 370; and that 396 is an internal passage of spindle 390.  However, it is noted that this appears to be introduce new matter into the specification, noting that such is not consistent with the drawings or the specification as originally filed.  For example, note that as shown in Figure 3, internal passage 336 is not an 
Applicant’s amended (7/9/2021) paragraph 0036 teaches that “[T]he rotary union first end 352” is “adapted to rotate against the circular bearing surface (Further described below with reference to FIG. 7), i.e., the second end 334 of the floating rotary union seal 330, thereby forming a gas seal between 334 and 352”.  Additionally, the newly-added reference in paragraph 0036 to Figure 7 to indicate that such is further described re Figure 7 appears to constitute new matter, again noting that Figure 7 depicts a different embodiment than what is shown in Figures 3-4 (compare Figure 3 to Figure 7, particularly noting the differences in structure between 330 as shown in Figure 3 vs. 330 in Figure 7, as well as the differences in structure between the element of which 352 in Figure 7 is a part vs. the element 350 of which 352 in Figure 3 is a part, for example; see also paragraphs 0019 and 0041, for example; note also that the spring 712 of Figure 7 is not utilized in Figure 3, nor are the threads 438 of 330 of Figure 3 utilized in Figure 7, for example).  
Amended paragraph 0037 (as filed 7/9/21) now recites that the seal 456 is a “gas” seal.  However, the specification as originally filed does not explicitly teach such, nor is it inherent that the seal disclosed as seal 456 is, specifically, a “gas” seal, as opposed to some other sort of seal such as a rubber seal or the like.  Furthermore, it cannot be determined from the figures alone (absent verbiage in the specification that is not present) that the seal (shown in Figure 4 as 456) is, specifically, a “gas” seal as now set forth in amended paragraph 0037.  As such, this change to paragraph 0037 constitutes new matter, not supported by the specification as originally filed.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
Claims 1-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1¸ lines 8-10, the claim recites “a rotary union housing with a rotary union housing first end, a rotary union housing second end, a rotary union housing internal passage and a compressed air gas inlet in fluid communications with a compressed air gas passage”.  However, it is unclear as set forth in the claim with what “and a compressed air gas inlet in fluid communications with a compressed air gas passage” is intended to go, i.e., it is unclear as set forth in the claim whether the compressed air gas inlet is or is not intended to be required to be part of the rotary union housing.  Additionally, it is unclear as claimed what is being set forth as being “in fluid communications with a compressed air gas passage”, i.e., (i) only the compressed air gas inlet; or (ii) the compressed gas inlet as well as the rotary union housing internal passage; or (iii) the compressed gas inlet, rotary union housing internal passage, and the rotary union housing first end.  The same situation exists in claim 12.
In claim 1, lines 29-30, the claim recites “a pneumatic spindle with a pneumatic spindle first end for coupling with the rotary union housing second end and in fluid communication with the compressed air gas inlet”.  However, it is unclear as set forth in the claim what is being set forth as “and in fluid communication with the compressed air gas inlet”, i.e., the pneumatic spindle first end, or the pneumatic spindle.  The same situation exists in claim 12.
In claim 1, lines 36-38, the claim recites “whereby the rotary union seal, the rotary union, and the shaft all fit within the rotary union housing internal passage when assembled together”.  claim 12.
In claim 4, the claim now recites “wherein the rotary union housing further includes a coolant drain passage with a first end at the gas seal formed between the rotary union seal and the rotary union first end and a coolant drain passage with a second end formed as an outlet through an external surface of the rotary union housing”.  However, it is unclear as set forth in the claim with what “and a coolant drain passage with a second end formed as an outlet through an external surface of the rotary union housing” is intended to go, i.e., “formed between…”, “the rotary union housing further includes…”, etc.
In claim 4, the claim now recites “wherein the rotary union housing further includes a coolant drain passage with a first end at the gas seal formed between the rotary union seal and the rotary union first end and a coolant drain passage with a second end formed as an outlet through an external surface of the rotary union housing”.  However, noting that claim 4 already previously set forth “a coolant drain passage” in lines 2-3, it is unclear as now set forth in line 4 of claim 4 whether the amended limitation “a coolant drain passage” is intended to reference the same coolant drain passage previously recited in lines 2-3, or whether such (in line 4) is now (particularly noting the change from “the coolant drain passage” to –a coolant drain passage--) intended to reference an additional coolant drain passage.
In claim 15, the claim recites “wherein the rotary union housing further includes a coolant drain passage with a first end at the gas seal formed between the floating rotary union seal and the rotary union first end and the coolant drain passage with a second end formed as an outlet through an external surface of the rotary union housing”.  However, it is unclear as set forth in the claim with what “and the coolant drain passage with a second end formed as an outlet 
Additionally in claim 15, line 3, the limitation “the floating rotary union seal” lacks sufficient antecedent basis, noting that no rotary union seal that is “floating” was previously recited.  
The term "near" in claims 5, 6, 16, and 17 is a relative term which renders these claims indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as claimed how close to the shank second end the shank internal passage (or the threads) must be in order to be included by the term “near the shank second end”, and how far away constitutes a distance that is excluded by the term.  This lack of clarity is further compounded by the fact that each of these claims now recites that the shank internal passage includes “second end shank internal passage threads”, which would appear to indicate that such threads are at the second end of the shank, and then further recites that the “second end shank internal passage threads” are “near” the shank second end, rendering it unclear whether the indicated threads are “at” the second end of the shank, or merely “near” the shank second end.  
In claims 7 and 18, the claims each now recite “wherein the rotary union second end includes rotary union second end threads and the shaft internal passage is threaded near the shaft first end to join with the rotary union second end threads of the rotary union”.  However, the term "near" in claims 7 and 18 is a relative term which renders these claims indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
In claim 12, lines 8-9, the limitation “the computer controlled machining system” lacks sufficient antecedent basis in the claim, noting that no “computer controlled machining system” was previously explicitly set forth, and it is unclear as claimed whether this intends to reference the “machining system” set forth in claim 12, line 1; the “computer numerical control (C.N.C.) machine” of claim 12, line 3; or an additional element (i.e., an additional “computer controlled machining system”).  
Claims 1-10 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Attention is directed to the above objection(s) to the specification under 35 CFR 1.71 for additional details as to a lack of clarity re the disclosed invention, which likewise pertains to why the claims have not been described in the specification in such a way as to reasonably demonstrate possession of the claimed invention.  
	In claim 1¸ lines 20-24, the claim recites “a rotary union with a rotary union first end, a rotary union second end and a rotary union internal passage, the rotary union first end being adapted to rotate against the circular bearing surface of the rotary union seal thereby forming a gas seal there between, and wherein the rotary union internal passage is for directing the coolant Claim 12 contains a corresponding limitation.  However, noting that the presence of a gas seal, by definition, means that there is a gap between the two elements (i.e., between the rotary union first end 352 and the second end 334 of the rotary union seal 330, which second end is “formed as a circular bearing surface as set forth line 17 of claim 1 and as set forth in claim 12), it is unclear how or in what regard the rotary union first end is “adapted to rotate against the circular bearing surface of the rotary union seal” as set forth claim 1, lines 21-22 and as set forth in claim 12.  In other words, it is unclear how “the rotary union first end is adapted to rotate against the circular bearing surface of the rotary union seal thereby forming a gas seal there between”, as it is unclear how or in what regard the gas seal would function if the rotary union first end 352 is in contact with (rotating “against”) the circular bearing surface 334.  
In claim 1, lines 29-30, the claim recites “a pneumatic spindle with a pneumatic spindle first end for coupling with the rotary union housing second end”.  Claim 12 contains a corresponding limitation.  However, given the issues discussed above with respect to the specification, and particularly the inconsistencies therein with respect to how 390 (including end 392 thereof) couples, and to what 390 couples, possession of such as claimed is not clearly demonstrated.  
As amended 7/9/2021, claim 1, in lines 33-39, and claim 12, in lines now recites “a pneumatic spindle internal passage being adapted to receive the shaft second end therein, whereby the rotary union seal, the rotary union, and the shaft all fit within the rotary union housing internal passage when assembled together thereby providing for a coolant fluid passage from the shank first end to the pneumatic spindle second end”.  However, it appears that now indicating that all of these elements, i.e., the rotary union seal 330, the rotary union 350, and the and an internal passage of the pneumatic spindle 390 when assembled together thereby providing for a continuous coolant fluid passage from the shank first end 304 to the pneumatic spindle second end 394…”.  It is also noted that paragraph 0033 as originally filed set forth that “[B]oth the rotary union shaft 370 and rotary union 350 are threaded into a first end 392 of a spindle 390”.  That said, the specification as originally filed does not explicitly teach that each of the rotary union seal 330, the rotary union 350, and the shaft 370 all fit within the internal passage 316 of the rotary union housing 310, nor is such inherent.  In contrast, it appears that at least some of these elements are instead within an internal passage of the pneumatic “spindle” 390, as taught by at least paragraphs 0033 and 0037 as originally filed.  See also present claim 1, lines 15-17, and present claim 12, lines 18-20, which set forth that “the rotary union seal first end being adapted to couple to an inside portion of the rotary union housing second end” (i.e., that rotary union seal 330 first end 332 is adapted to couple to an inside portion of the rotary union housing 310 second end 314), and it additionally does not seem possible that, if 330 is coupled to an inside portion 316 at the second end 314 of housing 310, for 350 and 370 to also somehow fit within the internal passage 316.  See Figure 3, for example.  Additionally, present claim 1, lines 33-35, and present claim 12, lines 36-38, set forth “a pneumatic spindle internal passage being adapted to receive the shaft second end therein”, i.e., that an internal passage of pneumatic “spindle” 390 is adapted to receive the second end 374 of shaft 370, which claims 1 and 12.  
Regarding claims 2 and 13, it is noted that these claims set forth that “the rotary union” (disclosed as 350) “further includes at least one gas seal disposed between the rotary union first end” (disclosed as 352) “and the rotary union second end” (disclosed as 354).  While original paragraph 0010 does teach that in one embodiment, the rotary union further includes one or more gas seals disposed between the rotary union first end and the rotary union second end, such does not appear to be shown, and it is unclear how such would be configured, or how such would operate.  Additionally, it is noted that seal 456 does not appear to be a “gas” seal, nor is seal 456 disclosed as being a gas seal.  
Also, claims 3 and 14 recite that “the rotary union seal” (disclosed as 330) “further includes at least one gas seal disposed between the rotary union first end” (disclosed as 352) “and the rotary union second end” (disclosed as 354).  While original paragraph 0009 does teach that in one embodiment, the floating rotary union seal includes one or more gas seals disposed between the rotary union first end and the rotary union second end, such does not appear to be shown, and it is unclear how such would be configured, or how such would operate.  Such is particularly unclear in that it is unclear how or in what regard any gas seal that is of the “floating” rotary union seal 330 would be disposed between the rotary union first end 352 and the rotary union second end 354, particularly given that claims 1 and 12 recite that the rotary union first end 352 is adapted to rotate “against” the second end circular bearing surface 334 of the floating rotary union seal 330.  See Figure 3.  
In claim 4, the claim now recites “wherein the rotary union housing further includes a coolant drain passage with a first end at the gas seal formed between the rotary union seal and and a coolant drain passage with a second end formed as an outlet through an external surface of the rotary union housing”.  The lack of clarity as to how many coolant drain passages are intended to be required by the claim language (given the amendment filed 7/9/2021 to change the second recitation of “the coolant drain passage” to –a coolant drain passage--) has already been addressed in a separate rejection of claim 4 above under 35 USC 112(b).  That being said, in the event that the claim intends to require that the rotary union housing 310 includes one coolant drain passage with a first end at the gas seal formed between the rotary union seal 330 and the rotary union first and 352, and to require another coolant drain passage with an end formed as an outlet through an external surface of the rotary union housing, it is noted that the specification as originally filed does not provide explicit support for such, nor is such inherent.  As originally disclosed, original paragraph 0038 indicated that rotary union housing 310 includes a coolant drain passage 612 (shown in Figure 6) “with a first end 614 at the gas seal formed between the floating rotary union seal 330 and the rotary union first end 352”, which same coolant drain passage also has a “second end 616 formed as an outlet on an external surface 620 of the rotary union housing 310” (see original paragraph 0038 and original Figure 6).  
In claims 7 and 18, the claims each now recite “wherein the rotary union second end includes rotary union second end threads and the shaft internal passage is threaded near the shaft first end to join with the rotary union second end threads of the rotary union”.  However, as noted above in a separate rejection of these claims under 35 USC 112(b), the term "near" in claims 7 and 18 is a relative term which renders these claims indefinite, noting that the term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, such that it is unclear as claimed how close to the shaft first end the does teach that the shaft internal passage (376) is threaded “at the shaft first end” 372 (see paragraph 0009 and original claims 7 and 18, for example), the specification as originally filed does not teach that shaft internal passage 376 is threaded “near” the shaft first end 372, as now set forth in claims 7 and 18, nor is such inherent, noting the difference between the meanings of “at” vs. “near”.  
Claim 8 recites “wherein the shaft second end includes second shaft end threads and the pneumatic spindle internal passage is threaded at the pneumatic spindle first end to rotatably join with the shaft second end threads of the shaft”, and claim 19 similarly recites “wherein the shaft second end includes second shaft end threads and the pneumatic spindle internal passage is threaded at the pneumatic spindle first end to rotatably join with the shaft second end threads”.  However, such does not appear to be consistent with the disclosed and shown invention.  As best understood, the internal passage of the “pneumatic spindle” 390 is passage 396 shown in Figure 5.  However, passage 396 is not shown located at the pneumatic spindle first end 392 (see Figures 3 and 5), nor is it clear that threads 478 at the second end 374 of shaft 370 rotatably join with any threads of pneumatic spindle internal passage 396 that are at the first end 392 of the “pneumatic spindle” 390 as claimed.    
Regarding claim 9, attention is directed to the aforedescribed inconsistencies in the specification and drawings regarding this subject matter (re some threaded circular opening in the second end 314 of rotary union housing 310 to which the threads of spindle first end 392 thread), noting that paragraph 0029 states that “[T]he rotary union housing 310 includes a second end 314 formed with a threaded circular opening 307 and the pneumatic spindle first end 392 claim 9, it does not appear that Applicant has clearly demonstrated possession of the invention as set forth in claim 9.  
In claim 12, line 2, it is unclear as claimed whether the “spindle” is intended to be some spindle of the element labeled in Figure 2 as 104, one of the spindles 142, the spindle 240, or the “pneumatic spindle” 390.  
In claim 15, the claim recites “wherein the rotary union housing further includes a coolant drain passage with a first end at the gas seal formed between the floating rotary union seal and the rotary union first end and the coolant drain passage with a second end formed as an outlet through an external surface of the rotary union housing”.  In the event that the limitation “the floating rotary union seal” is intended to refer to rotary union seal 330, it is unclear how or in what regard the rotary union seal 330 is to be considered a “floating” seal, noting that 330, as best understood, may be intended to be threaded into shank 302 (paragraph 0031), or instead may be intended to be threaded into rotary union housing 310 (paragraph 0036), and thus would not appear to “float”.  (The issues about the lack of clarity re paragraph 0031 vs. paragraph 0036 have already been addressed in detail above).  
Comment Regarding Non-Indication of Allowable Subject Matter
A thorough search has been conducted re the elected invention/claims.  That being said, though no art rejections are considered to presently apply to the elected claims, no indication claims 1-10 and 12-19 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a), set forth above, particularly given that is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 USC 112(a). 
Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive.
As a side note, beginning at the bottom of page 11 of the reply filed 7/9/21, and going through the middle of page 12 of the 7/9/21 reply, Applicant provided an “Overview of Present Invention” in which Applicant references paths that were added to Figure 5 in the colors green and blue.  While such is appreciated, it is noted that papers filed by Applicant are scanned into the file in black and white, such that no colors are able to be discerned from looking at the paper in the official file.  That being said, given the verbiage provided at the bottom of page 11 of the 7/9/21 reply, the blue and green paths discussed at the bottom of page 11 are presumed to be as labeled in the annotated reproduction below of the diagram provided by Applicant at the top of page 12 of the reply filed 7/9/21.









[AltContent: textbox (green)][AltContent: arrow][AltContent: arrow][AltContent: textbox (blue)][AltContent: arrow]
    PNG
    media_image5.png
    295
    683
    media_image5.png
    Greyscale
 
	That said, it does not appear that the specification as originally filed would provide support for the compressed gas path (labeled above as “green”) labeled by Applicant, should future amendments in that direction be contemplated.  Applicant’s reference to four related patents (two of which, particularly US 9162335 and US 7223069, are of record, two of which are not, particularly US 9375816 and US 7077732) is noted, but as no particular argument (pertaining to any of the mentioned references) is being provided with respect to any outstanding objection or rejection, no further comment is being made at this time with respect to those references.  
With respect to the drawings, Applicant indicates (on page 12 of the 7/9/21 reply) that the drawings have been amended to address the concerns about the reference characters that were missing or that were not mentioned in the description, and that thus, the objections to the drawings set forth in paragraphs 7-10 of the Office Action mailed 5/10/2021 have been overcome.  However, such is not entirely persuasive.  Attention is directed to the above drawing objections regarding the drawing issues that are still outstanding.  
With respect to the specification objections that were set forth in paragraphs 11-13 of the Office Action mailed 5/10/2021, Applicant indicates (on page 13 of the 7/9/21 reply) that the specification has been amended to address the concerns, and that thus, the objections to the specification that were set forth in paragraphs 11-13 of the Office Action mailed 5/10/2021 have been overcome.  However, such is not entirely persuasive.  Attention is directed to the above specification objections regarding the specification issues that are still outstanding.  
With respect to the new matter objections under 35 USC 132(a) (for introducing new matter into the specification and/or drawings) that were set forth on pages 13-22 of the Office Action mailed 5/10/2021, Applicant mentions a few of these issues (on page 13 of the 7/9/21 reply).  Attention is directed to the above new matter objections under 35 USC 132(a) for introducing new matter into the specification and/or drawings that are currently outstanding.  
Particularly regarding Applicant’s remark (page 13 of the 7/9/21 reply) that “reference to 538 has been deleted from FIG. 5 and removed from the specification”, such is not entirely persuasive, noting that while 538 was removed from the specification, it is still depicted in Figure 6 (see Figure 6 as filed 2/15/2021, which is the most recent version of Figure 6 on file).  
Applicant has additionally stated (page 13 of the 7/9/21 reply) that “reference to threads 438 and 476 is clearly shown in FIG. 4 as originally submitted” and that “[F]urther threads 478 originally presented illustrate identical features to threads 438 and 476” and “[T]herefore, Applicant respectfully submits this is not new matter”.  Firstly, it is noted that it is unclear specifically towards which new matter objection Applicant’s remarks are intended to be directed.  It is also noted that neither of reference characters 438 or 476 appeared in Figure 4 as originally filed (on 9/6/2019).  It is also noted that threads 478 in Figure 4 as filed are not “identical” to those now-labeled as 438 and 476, such as in size or location.  That said, it is noted that there 
Applicant additionally states (page 13 of the 7/9/21 reply) that “teaching that rotary union seal 330 being threaded into rotary union housing 310, rather than shank 320, has been clarified”.  However, such does not appear to be accurate.  Attention is directed to the above objections to the specification, for example, noting that paragraph 0031 teaches that rotary union seal 330 first end 332 includes threads 438 to rotatably coupled with threads of shank 302, whereas paragraph 0036 instead teaches that “the rotary union seal 330 has a first end 332 that rotatably couples, typically with threads 438 to engage corresponding threads (not shown) of the rotary union housing 310”.  (It is, however, noted that such was not and is not being made as a new matter objection, given that original paragraphs 0030 and 0035 had similarly conflicting teachings.) 
It is noted that Applicant has also made the following statements (page 13 of the 7/9/2021 reply):
The tapered opening of page 19 of the Office Action shown in broken lines and outer solid lines in the detailed view of the shaft 370 illustrated in FIG. 9 is consistent with solid lines and broken lines in the assembly view of FIG. 5. Item 590 is a collet (or also known as a collet nut in the industry) which is only shown in the assembly view of FIG. 5.
not appear to be consistent with Figures 5 and 9, noting that while 376 is shown in Figure 4 extending all the way through 370 with a small dimension in the vertical direction with respect to Figure 4, such would not be the case if the tapered opening was provided in the right (second) end (372) of 370 in Figure 4.  Additionally, if, as stated by Applicant, the collet 590 is only shown in Figure 5 (and isn’t shown in Figure 3), then it is further unclear what is shown at the right end of 390 in Figure 3, and it is unclear how 590 would be able to attach to threads 478 (as is still shown in Figure 5), given that there is structure at the right end of 390 in Figure 3 that would appear to preclude shaft 370 from sticking out the right end of 390.  In any event, as noted in both the Office Action mailed 5/10/21 as well as the present Office Action, the specification as filed does not appear to provide clear support for 590 being coupled to threads 478 of shaft 370, as still shown in Figure 5 (and which subject matter was first added to Figure 5 in the replacement Figure 5 filed 2/15/2021, i.e., after the original filing date of the present application).  
With respect to the rejections of claims 1-10 and 12-19 under 35 USC 112(b) that were set forth in the Office Action mailed 5/10/2021, Applicant indicates (on page 14 of the 7/9/21 reply) that the claims have been amended “to improve antecedent basis and improved grammar and readability”, and that thus, the rejections of the claims under 35 USC 112(b) set forth in the Office Action mailed 5/10/2021 have been overcome.  However, such is not entirely persuasive.  
With respect to the rejections of claims 1-10 and 12-19 under 35 USC 112(a) that were set forth in the Office Action mailed 5/10/2021, Applicant indicates (on page 14 of the 7/9/21 reply) that the claims have been amended “to improve understanding and to remove any features not disclosed in the application as originally filed”, and that thus, the rejections of the claims under 35 USC 112(a) set forth in the Office Action mailed 5/10/2021 have been overcome.  However, such is not entirely persuasive.  Attention is directed to the above claim rejections under 35 USC 112(a) regarding such claim rejections that are still outstanding.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
November 10, 2021